Noonan, J.
(concurring). I concur in the result reached by Mr. Justice Hammer. The judgment debtor, on January 24, 1939, entered into a stipulation with the receiver by the terms of which the judgment debtor agreed that out of the “ first moneys received ” by the judgment debtor, as plaintiff in the Supreme Court action, he would turn over to the receiver the sum of $1,000, to be used for the purpose of satisfying the judgment which formed the basis of the receivership, together with the costs of the receivership. This stipulation constitutes a contract on the part of the judgment debtor, which precludes him from obtaining a vacatur of the receivership until the payment of the costs thereof. Any claim by the judgment debtor that he entered into the stipulation in the erroneous belief that the receiver had duly taken and filed his oath should have been asserted by way of an application to be relieved of the stipulation or by plenary action to set it aside. While the stipulation remained in force the application to vacate the receivership constituted a violation thereof, and was, therefore, properly denied, except upon the payment of the fee of the receiver and his attorney as fixed.